Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Sponheimer, Reg. No. 64,462; on February 18, 2021.

The application has been amended as follows: 
In claim 34, line 18, “on the closure” was deleted, and in its place, --of the closed body--  was inserted.



	In claim 37, line 2, between “surface” and the period “.”, --along the central axis--  was inserted.

	In claim 41, lines 2 and 3, “on the closure” was deleted, and in its place, --of the closed body--  was inserted.

	In claim 42, line 18, between “surface” and “defining”, --and--  was inserted.

Also in line 18, “on the closure” was deleted, and in its place, --of the closed body--  was inserted.

In line 28, “symmetrically” was deleted.

	In claim 49, lines 2 and 3, “on the closure” was deleted, and in its place, --of the closed body--  was inserted.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 34, none of the prior art of record, alone or in combination, discloses a medical implant assembly comprising, inter alia: a bone anchor head including a first upright arm and a second upright arm, the first upright arm having a first interior surface, the second upright arm having a second interior surface;  a channel formed between the 
With respect to base claim 42, none of the prior art of record, alone or combination, discloses a medical implant assembly comprising, inter alia: a bone anchor head including a first upright arm and a second upright arm, the first upright arm having a first interior surface, the second upright arm having a second interior surface; a 

For comparison to the present invention, prior-art reference Farris et al. (U.S. Pat. No. 6,485,491), for example, discloses a medical implant assembly comprising: a bone anchor head including a first upright arm and a second upright arm, the first upright arm having a first interior surface, the second upright arm having a second interior surface; a channel formed between the first upright arm and the second upright arm, the channel configured to receive a rod; a discontinuous helically wound thread extending along at least a portion of the first interior surface and the second interior surface; a closure mechanism configured to inhibit the first and second upright arms from splaying and to lock the rod between the first and second upright arms during use, the closure mechanism comprising a closed body having an outer body surface with a helically wound thread extending radially therefrom; the closure mechanism further including a longitudinally extending central axis and an upper end defined by a top body surface on the closed body, a bottom end opposite the upper end, a lower body surface on the closed body between the upper end and the bottom end, and a tool mating structure, wherein the helically wound thread extending body surface about the outer body surface is configured to threadedly mate with the discontinuous helically wound thread during rotational advancement of the closure mechanism within the channel to thereby close the channel and capture a rod; wherein the threaded mating is configured to not cause the first upright arm and the second upright arm to splay or open; and wherein a lower portion of the central rod-engaging structure is configured to engage and lock a rod within the channel.  However, Farris et al. do not .


The drawings were received on February 11, 2021.  These drawings are acceptable.
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JULIAN W WOO/Primary Examiner, Art Unit 3771